                                    UNITED STATES BANKRUPTCY COURT
                                         FOR THE DISTRICT OF ARIZONA

                                                   Minute Entry
Hearing Information:
                     Debtor:   JHS VENTURES LLC
              Case Number:     2:19-BK-06528-MCW           Chapter: 11

       Date / Time / Room:     TUESDAY, APRIL 06, 2021 10:00 AM TELEPHONIC HRGS

      Bankruptcy Judge:        MADELEINE C. WANSLEE
           Courtroom Clerk:    TAYLER CARTER
            Reporter / ECR:    N/A                                                             0.00


Matter:
          CONTINUED POST CONFIRMATION STATUS HEARING
          R / M #:   105 / 0


Appearances:

     DONALD W. POWELL, ATTORNEY FOR JHS VENTURES LLC
     BRIAN MUELLER, ATTORNEY FOR TEMPE RESTAURANT PARTNERS, LLC




  Case
Page 1 of 22:19-bk-06528-MCW            Doc 125 Filed 04/06/21 Entered 04/11/21 18:27:57     Desc
                                                                                     04/11/2021 6:27:39PM
                                         Main Document Page 1 of 2
                                           UNITED STATES BANKRUPTCY COURT
                                                FOR THE DISTRICT OF ARIZONA

                                                              Minute Entry
(continue)...   2:19-BK-06528-MCW               TUESDAY, APRIL 06, 2021 10:00 AM


Proceedings:                                                                                                                   1.00

          Court: The Court notes there was an adversary proceeding filed, and the quarterly reports are due.

          Mr. Powell provides an update. He received an email from Mr. Bernatavicius regarding the missing fourth
          quarterly reports. He states the post-confirmation quarterly reports and the fees are current. He explains the
          debtor is open for business. He discusses a disputed amount as to the lease payment in the adversary.

          Court: The Court notes there has not been a status hearing set in the adversary case.

          Mr. Powell states that is correct.

          Mr. Mueller responds to the Court's questions. He explains there are alleged breaches of the lease. He anticipates
          filing a motion for partial summary judgment regarding the rent calculation.

          COURT: THE COURT REVIEWS ITS STANDING ORDER ON ITS PROCEDURES PAGE AS TO MOTIONS FOR
          SUMMARY JUDGMENT. THE COURT ENCOURAGES THE PARTIES TO MEET AND CONFER AND TO RESOLVE THE
          DISCOVERY PLAN. THE COURT STATES IT WILL APPROVE THE DISCOVERY PLAN IF THE DEADLINES ARE
          ACCEPTABLE AND WILL VACATE THE STATUS HEARING. OTHERWISE, THE COURT MAY CONTINUE THE
          STATUS HEARING TO THE DATE SET FOR ORAL ARGUMENT.

          Mr. Mueller responds to the Court's questions. The parties have not met and conferred.

          Mr. Powell states a previous motion for summary judgment was filed to prohibit the debtor from assuming the
          lease. He explains he is interested in mediation and will reach out to Mr. Mueller.

          COURT: THE COURT NOTES AN ONGOING ISSUE REGARDING THE LEASE. IT IS ORDERED SETTING AN INITIAL
          STATUS HEARING IN THE ADVERSARY FOR 05-18-2021 AT 10:00 AM. IT IS FURTHER ORDERED SETTING A
          CHAPTER 11 STATUS HEARING FOR 10-05-2021 AT 10:00 AM. THE COURT DIRECTS MR. POWELL TO INFORM
          MR. BERNATAVICIUS VIA EMAIL.




  Case
Page 2 of 22:19-bk-06528-MCW                   Doc 125 Filed 04/06/21 Entered 04/11/21 18:27:57     Desc
                                                                                            04/11/2021 6:27:39PM
                                                Main Document Page 2 of 2
